DETAILED ACTION 
The office action is in response to the application filled on 1/30/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Election/Restrictions
4.	Applicant's election with traverse of Group A. Claims 1-15 in the reply filed on 6/29/2021 is acknowledged.  The traversal is on the ground(s) that “…With respect to the traversal, Applicant respectfully submits that independent claims 1 and 16 recite a corresponding special technical feature, and therefore, satisfy the test for unity under PCT Rule 13.1.
Applicant notes that claim 1 recites “movement of the linkage mechanism selectively disables electrical communication between the line terminal and a load terminal,” and independent
claim 16 includes a corresponding special technical feature, namely, “a linkage mechanism operably coupled to the distal portion of the latch arm and electrically coupled to a line terminal such that movement of the actuator to the ON position causes the linkage mechanism to be moved to a first position enabling electrical communication between the line terminal and a load terminal.” Accordingly, Applicant respectfully submits that claims 1 and 16 satisfy the test for unity under PCT Rule 13.1”.  This is not found persuasive because Group A and B contain 
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-4, 7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Disalvo et al. (7378927).
Regarding claim 1.  DISALVO discloses a circuit breaker comprising (a resettable circuit breaker; abstract): a single actuator coupled to a housing and configured to move between an ON position and an OFF position (an actuator 220 coupled to a housing 12 and configured to move between an on position and off position; column 11, lines 2-7); a mechanism configured to selectively enable electrical communication between a line 

Regarding claim 2. DISALVO discloses the circuit breaker of claim 1. DISALVO further discloses wherein moving the latch portion from the first position to the second position disables electrical communication between the line terminal and the load terminal (moving the 

Regarding claim 3. DISALVO discloses the circuit breaker of claim 2. DISALVO further discloses wherein the circuitry is configured to: sense a current flowing between the line terminal and the load terminal (the sensing circuitry is configured to sense a current flowing between the line connection and load connection; column 6, lines 48-62); analyze the sensed current (analyze the sensed current; column 6, lines 48-62); determine whether a first fault exists based on the analysis of the current (determine whether ground fault (first fault) exists based on the analysis of the current; column 1, line 65-column 2, line 8, column 6, lines 48-62).

Regarding claim 4. DISALVO discloses the circuit breaker of claim 3. DISALVO further discloses comprising a solenoid configured to ' selectively engage the linkage mechanism (a solenoid configured to selectively engage the electro mechanical linkage; claim 1 of DISALVO).

Regarding claim 7. DISALVO discloses the circuit breaker of claim 5. DISALVO further discloses wherein the circuitry is further configured to: sense a second current at the line terminal (the sensing circuitry is configured to sense a current at the line side of conductive path (second current); column 15, lines 46-59); analyze the second current (analyze the current; column 15, lines 46-59, claim 1 of DISALVO); and determine whether a second fault exists based on the analysis of the second current (determine whether arc fault (second fault) exists based on the analysis of the current; column 15, lines 46-59, claim 1 of DISALVO).





Regarding claim 11. DISALVO discloses the circuit breaker of claim 10. DISALVO further discloses wherein the circuitry is configured to: sense a current flowing between the line terminal and the load terminal (the sensing circuitry is configured to sense a current flowing between the line connection and load connection; column 6, lines 48-62); analyze the sensed current (analyze the sensed current; column 6, lines 48-62); determine whether a first fault exists based on the analysis of the current (determine whether ground fault (first fault) exists based on the analysis of the current; column 1, line 65-column 2, line 8, column 6, lines 48-62).

Regarding claim 12. DISALVO discloses the circuit breaker of claim 11. DISALVO discloses further comprising a solenoid configured to selectively engage the linkage mechanism (a solenoid configured to selectively engage the electro-mechanical linkage; claim 1 of DISALVO).

Claim Rejections - 35 USC § 103
8.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9. Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Disalvo et al. (US 7378927) in view of DWYER et al. (US 20080151463).
Regarding claim 5, DISALVO discloses the circuit breaker of claim 4. DISALVO discloses solenoid to engage the linkage mechanism (solenoid to engage the electro-mechanical linkage; claim 1 of DISALVO). 

DISALVO fails to disclose wherein the circuitry is further configured to transmit a control signal to the solenoid to engage the linkage mechanism based on determining that the first fault exists. 

DWYER discloses wherein the circuitry is further configured to transmit a control signal to the solenoid based on determining that the first fault exists (the trip unit 23 (circuitry) is configured to transmit an activation signal 14' (control signal) to the solenoid 22 through the solenoid control unit 5 based on determining the electric fault (first fault) exists; paragraphs (0035], (0036]). 

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the DISALVO invention with the circuit as disclose by DWYER in order to gain the advantage of dynamically sensing circuit failures and prompting to provide appropriate safety measures to improve protection of the device which lead to operational efficiencies.

10. Claim 6 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Disalvo et al. (US 7378927) in view of Endozo et al. (20160141862).

 DISALVO does not disclose circuitry is configured to transmit control signals to the solenoid to engage the linkage mechanism based on determining that the fault does not exist.

Endozo et al. disclose (figure 2) circuitry is configured to transmit control signals (controller 122 output a signal to 138) to the solenoid to engage the linkage mechanism based on determining that the fault does not exist (If the automatic self-test passes the test criteria, then normal operation of detection circuit 110a may continue. However, if the automatic self-test fails the test criteria, then self-test controller 122 may output a signal to alarm 138 as described above and/or may output a trip signal at trip pin 118 to trip electronic circuit breaker 100, electrically disconnecting the SOURCE from the LOAD, as also described above) (para. 0025).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the DISALVO invention with the circuit as disclose by Endozo et al. because the circuit is configured to respond to a fault condition by causing the trip switch to open the current path between the electrical power source and the electrical circuit in order to protect the circuit from damage.

Regarding claim 13.  DISALVO discloses the circuit breaker of claim 12, DISALVO further discloses wherein the circuitry is further configured to transmit control signals to the solenoid to engage the linkage mechanism (a solenoid configured to selectively engage the electro mechanical linkage; claim 1 of DISALVO).


Endozo et al. disclose (figure 2) circuitry is configured to transmit control signals (controller 122 output a signal to 138) to the solenoid to engage the linkage mechanism based on determining that the fault does not exist (If the automatic self-test passes the test criteria, then normal operation of detection circuit 110a may continue. However, if the automatic self-test fails the test criteria, then self-test controller 122 may output a signal to alarm 138 as described above and/or may output a trip signal at trip pin 118 to trip electronic circuit breaker 100, electrically disconnecting the SOURCE from the LOAD, as also described above) (para. 0025).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the DISALVO invention with the circuit as disclose by Endozo et al. because the circuit is configured to respond to a fault condition by causing the trip switch to open the current path between the electrical power source and the electrical circuit in order to protect the circuit from damage.

Regarding claim 14.  The combination discloses the circuit breaker of claim 5. DISALVO further discloses wherein the circuitry is further configured to: sense a second current at the line terminal (the sensing circuitry is configured to sense a current at the line side of conductive path (second current); column 15, lines 46-59); analyze the second current (analyze the current; column 15, lines 46-59, claim 1 of DISALVO); and determine whether a second fault exists based on the analysis of the second current (determine whether arc fault (second fault) exists based on the analysis of the current; column 15, lines 46-59, claim 1 of DISALVO).


 DISALVO does not disclose circuitry is configured to transmit control signals to the solenoid to engage the linkage mechanism based on determining that the fault does not exist.

Endozo et al. disclose (figure 2) circuitry is configured to transmit control signals (controller 122 output a signal to 138) to the solenoid to engage the linkage mechanism based on determining that the fault does not exist (If the automatic self-test passes the test criteria, then normal operation of detection circuit 110a may continue. However, if the automatic self-test fails the test criteria, then self-test controller 122 may output a signal to alarm 138 as described above and/or may output a trip signal at trip pin 118 to trip electronic circuit breaker 100, electrically disconnecting the SOURCE from the LOAD, as also described above) (para. 0025).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the DISALVO invention with the circuit as disclose by Endozo et al. because the circuit is configured to respond to a fault condition by causing the trip switch to open the current path between the electrical power source and the electrical circuit in order to protect the circuit from damage.

11. Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Disalvo et al. (US 7378927) in view of DWYER et al. (US 20080151463) in view of Endozo et al. (20160141862).


The combination does not disclose circuitry is configured to transmit control signals to the solenoid to engage the linkage mechanism based on determining that the fault does not exist.

Endozo et al. disclose (figure 2) circuitry is configured to transmit control signals (controller 122 output a signal to 138) to the solenoid to engage the linkage mechanism based on determining that the fault does not exist (If the automatic self-test passes the test criteria, then normal operation of detection circuit 110a may continue. However, if the automatic self-test fails the test criteria, then self-test controller 122 may output a signal to alarm 138 as described above and/or may output a trip signal at trip pin 118 to trip electronic circuit breaker 100, electrically disconnecting the SOURCE from the LOAD, as also described above) (para. 0025).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the DISALVO invention with the circuit as disclose by Endozo et al. because the circuit is configured to respond to a fault condition by causing the trip switch to open the current path between the electrical power source and the electrical circuit in order to protect the circuit from damage.
Conclusion 
12.	Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838    

/Nguyen Tran/Primary Examiner, Art Unit 2838